Case 1:20-cv-04145-JSR Document 36 Filed 07/13/20 Page 1 of 2
Case 1:20-cv-04145-JSR Document 27 Filed 07/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FAHMIA, Inc., individually and on behalf of all
others similarly situated,

Plaintiff, 1:20-cv-4145 (JSR)
v. ORDER GRANTING
DEFENDANTS’ REQUEST
MUFG AMERICAS HOLDING CO.; MUFG TO FILE UNDER SEAL

UNION BANK, N.A.; and DOES 1 through 100,

Defendants.

 

 

Having considered Defendants MUFG Americas Holding Corporation and MUFG Union
Bank, N.A.’s application during the telephonic conference held on July 10, 2020 to file specific
documents identifying personal information relating to third party borrowers under seal in
connection with their Supplemental Memorandum of Law in Support of their Motion to Dismiss
for Lack of Subject Matter Jurisdiction, and for good cause shown:

IT IS HEREBY ORDERED that

(1) The application is granted.

(2) Defendants SHALL FILE A REDACTED VERSION of their Supplemental
Memorandum of Law in Support of their Motion to Dismiss for Lack of Subject Matter
Jurisdiction, the Declaration of Kirsten Hakes, the Declaration of Ernesto Ibarra, and the
Declaration of Ashley M. Simonsen and Exhibit 1 thereto ELECTRONICALLY on the public

docket; and

 

 

 

 

 

 

 
Case 1:20-cv-04145-JSR Document 36 Filed 07/13/20 Page 2 of 2
Case 1:20-cv-04145-JSR Document 27 Filed 07/10/20 Page 2 of 2

(3) Defendants SHALL FILE UNDER SEAL VIA ECF AN UNREDACTED
VERSION of their Supplemental Memorandum of Law in Support of their Motion to Dismiss for
Lack of Subject Matter Jurisdiction, the Declaration of Kirsten Hakes, the Declaration of Ernesto
Ibarra, and the Declaration of Ashley M. Simonsen and Exhibit | thereto following entry of this

order.

SO ORDERED. awl Le bee

JED S-RAKOFF, U.S.D.J.

 

Dated: New York, New York

7/13 , 2020

 

 

 

 

 
